DETAILED ACTION
Amendment and Request for Continued Examination received 3 November 2021 is acknowledged.  Claims 1-6 and 8-20 are pending and have been considered as follows.
Claim Objections
Claim 1 is objected to because of the following informalities: “determine that movement of the user device toward the destination consistent with the initial mode of transport” in line 11-12 should be “determine that movement of the user device toward the destination is consistent with the initial mode of transport”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “by” in line 4 appears to be deleted, but should not be.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 18, “the intermediate location” in line 3 lacks proper antecedent basis.  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto (US Pub. No. 2001/0021894).

As per Claim 1, Sakamoto discloses a user device (1) (Figs. 1, 12; ¶44-49, 122) comprising:
one or more processors (11) (Figs. 1, 12; ¶45-46, 122);
a user interface (15, 16) coupled to the one or more processors (11) (Figs. 1, 12; ¶45, 58-59, 122); and
a non-transitory computer-readable memory (12) storing thereon instructions that, when executed on the one or more processors (11) (Figs. 1, 12; ¶45-46, 122), cause the user device (1) to:
receive, via the user interface (15, 16), a request for directions (S141 in Fig. 14) for traveling to a destination (DP) (Fig. 14; ¶127-129), without receiving a selection of a mode of transport (as per S142 in Fig. 14) (Fig. 14; ¶69-71, 110, 126-130, 138),
determine an initial mode of transport (as per decision in S142 in Fig. 14) for travelling to the destination (DP) (Fig. 14; ¶130, 138),
obtain directions (as per S103 or S108 in Fig. 14) for travelling to the destination (DP) using the initial mode of transport (as per decision in S142 in Fig. 14) (Figs. 6-8, 9a-9b, 14; ¶81-109, 130, 138),
provide the directions (as per S104 or S109 in Fig. 14) via the user interface (15, 16) of the user device (1) (Figs. 6, 14; ¶92-93, 99-100, 130-132, 134-135, 138);
determine that movement of the user device (1) toward the destination (DP) consistent with the initial mode of transport (as per NO at S143 or NO at S145) (Fig. 14; ¶127-138);

in response to the detected change (as per YES at S143 or YES at S145), obtain updated directions (as per S108/S103 from S144/S146) for travelling from the intermediate location (IP) to the destination (DP) using the changed mode of transport (as per S144/S146) (Fig. 14; ¶127-138); and
provide (as per S109, S104) the updated directions (as per S108/S103 from S144/S146) via the user interface (15, 16) (Fig. 14; ¶127-138).

As per Claim 8, Sakamoto further discloses wherein the initial mode of transport (as per decision in S142 in Fig. 14) is one of: (i) driving (as per S104), (ii) walking (as per S109), (iii) riding public transport, and (iv) bicycling, and the changed mode of transport is another one of (i) - (iv) (as per S109/S104) (Fig. 14).

As per Claim 16, Sakamoto further discloses wherein to determine the initial mode of transport (as per decision in S142 in Fig. 14), the user device (1) determines that a user has been driving until a certain time (as per S42) (Figs. 4, 14; ¶67-68, 127-138).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US Pub. No. 2001/0021894) in view of Asai (US Patent No. 6,421,606).

As per Claim 2, Sakamoto discloses all limitations of Claim 1.  Sakamoto further discloses wherein the instructions further cause the user device (1) to
determine the initial mode of transport (as per decision in S142 in Fig. 14) for travelling to the destination (DP), without receiving a selection of a mode of transport via the user interface (15, 16) (as per S142 in Fig. 14) (Fig. 14; ¶69-71, 110, 126-130, 138).
Sakamoto does not expressly disclose wherein the instructions further cause the user device to:
automatically determine a current geographic context of the user device by causing the computing device to determine whether the current location of the user device is within an urban area, wherein the initial mode of transport is based on the current geographic context.
Asai discloses a navigation system in which navigation operations include determining whether the current location of the user device is within an urban area (S102) (Fig. 2; 7:4-60).  If the current location is not within an urban area (N at S102), the system does not search for a route using public transportation (Fig. 2; 7:4-60).  In this way, searching of a route using public transportation follows a determination related to the availability of public transportation (5:60-6:12).  Like Sakamoto, Asai is concerned with navigation systems.
Therefore, from these teachings of Sakamoto and Asai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Asai to the system of Sakamoto since doing so would enhance the system by including routing involving public transportation.


determine the initial mode of transport (as per decision in S142 in Fig. 14) for travelling to the destination (DP), without receiving a selection of a mode of transport via the user interface (15, 16) (as per S142 in Fig. 14) (Fig. 14; ¶69-71, 110, 126-130, 138).
Sakamoto does not expressly disclose wherein the instructions further cause the user device to:
automatically determine a current geographic context of the user device by causing the user device to determine whether the destination is accessible from a current location of the user device via public transportation, wherein the initial mode of transport is based on the current geographic context.
Asai discloses a navigation system in which navigation operations include determining whether the current location of the user device is within an urban area (S102) (Fig. 2; 7:4-60).  If the current location is not within an urban area (N at S102), the system does not search for a route using public transportation (Fig. 2; 7:4-60).  In this way, searching of a route using public transportation follows a determination related to the availability of public transportation (5:60-6:12).  Like Sakamoto, Asai is concerned with navigation systems.
Therefore, from these teachings of Sakamoto and Asai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Asai to the system of Sakamoto since doing so would enhance the system by including routing involving public transportation.

Claims 4, 6, 9-12, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US Pub. No. 2001/0021894) in view of Yeh (US Pub. No. 2010/0114477).

As per Claim 4, Sakamoto discloses all limitations of Claim 1.  Sakamoto further discloses wherein the instructions, further cause the user device (1) to:

Sakamoto does not expressly disclose wherein the instructions, further cause the user device to:
automatically determine a current geographic context of the user device [by] causing the user device to determine a distance between a current location of the user device and the destination
wherein the initial mode of transport is based on the current geographic context.
Yeh discloses a navigation system (10) (Fig. 1; ¶17) that, in one embodiment, operates to, prior to determining a display type (as per 174/176), automatically determine a current geographic context (as per 172) of the user device (10) [by] causing the user device (10) to determine a distance between a current location of the user device (10) and the destination (as per 166), wherein the initial mode of transport (corresponding to 174/176) is based on the current geographic context (as per 172) (Fig. 4; ¶35-44).  In this way, the system automatically appropriately scales the map (Figs. 12-14; ¶4-6, 112-115).  Like Sakamoto, Yeh is concerned with navigation systems.
Therefore, from these teachings of Sakamoto and Yeh, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Yeh to the system of Sakamoto since doing so would enhance the system by automatically appropriately scaling the map.

As per Claim 6, Sakamoto discloses all limitations of Claim 1.  Sakamoto further discloses wherein the instructions further cause the user device (1) to:
determine the initial mode of transport (as per decision in S142 in Fig. 14) for travelling to the destination (D), without receiving a selection of a mode of transport via the user interface (15, 16) (as per S142 in Fig. 14) (Fig. 14; ¶69-71, 110, 126-130, 138).
Sakamoto does not expressly disclose wherein the instructions further cause the user device to: 

wherein the initial mode of transport is based on the current geographic context.
Yeh discloses a navigation system (10) (Fig. 1; ¶17) that, in one embodiment, operates to, prior to determining a display type (as per 108/110), automatically determine a current geographic context (as per 104) of the user device by causing the user device (10) to determine whether movement of the user device (10) with a specific period of time prior to the determining (as per 104) is consistent with one of driving (as per NO at 106), walking (as per YES at 106), or bicycling, wherein the initial mode of transport is based on the current geographic context (as per 104) (Fig. 2; ¶18-24).  In this way, the system automatically appropriately scales the map (Figs. 12-14; ¶4-6, 112-115).  Like Sakamoto, Yeh is concerned with navigation systems.
Therefore, from these teachings of Sakamoto and Yeh, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Yeh to the system of Sakamoto since doing so would enhance the system by automatically appropriately scaling the map.

As per Claim 9, Sakamoto discloses a method for providing (as per S104, S109) navigation directions (via 16) (Figs. 1, 14; ¶45, 59, 127-138) to a user, the method comprising:
receiving, via a user interface (15, 16) of a user device (1), a request for directions (S141 in Fig. 14) for traveling to a destination DP) (Figs. 1, 12, 14; ¶45, 58-59, 122, 127-129),
determining, by one or more processors (11), an initial mode of transport (as per decision in S142 in Fig. 14) for travelling to the destination (Figs. 1, 12, 14; ¶45, 58-59, 122, 130, 138),
obtaining, by the one or more processors (11), directions (as per S103 or S108 in Fig. 14) for travelling to the destination (DP) in accordance with the initial mode of transport (as per decision in S142 in Fig. 14) (Figs. 6-8, 9a-9b, 14; ¶81-109, 130, 138);

before the user device (1) reaches the destination (DP), automatically detecting, by the one or more processors (11), that the user device (1) is now traveling using a new mode of transport (as per YES at S143 or YES at S145) different from the initial mode of transport (as per decision in S142 in Fig. 14) (Figs. 11, 14; ¶120-121, 127-138),
obtaining, by the one or more processors (11), updated directions (as per S108/S103 from S144/S146) for travelling to the destination (DP) in accordance with the new mode of transport (as per S144/S146) (Fig. 14; ¶127-138); and
providing (as per S109, S104), by the one or more processors (11), the updated directions (as per S108/S103 from S144/S146) via the user interface (15, 16) (Fig. 14; ¶127-138).
Sakamoto does not expressly disclose the detecting based on speed or pattern of recent movement of the user device.
Yeh discloses a navigation system (10) (Fig. 1; ¶17) that, in one embodiment, operates to determine a display type (as per 108/110) by detecting mode of transportation (in accordance with 108/110) based on speed (as per 106) of the user device (10) (Fig. 2; ¶18-24).  In this way, the system automatically appropriately scales the map (Figs. 12-14; ¶4-6, 112-115).  Like Sakamoto, Yeh is concerned with navigation systems.
Therefore, from these teachings of Sakamoto and Yeh, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Yeh to the system of Sakamoto since doing so would enhance the system by automatically appropriately scaling the map.


the initial mode of transport (as per decision in S142 in Fig. 14) is one of (i) driving (as per 104), (ii) walking (as per 109), (iii) riding public transport, and (iv) bicycling (Fig. 14; ¶127-138); and
the new mode of transport (as per YES at S143 or YES at S145) is another one of the driving (as per 104), the walking (as per 109), the riding public transport, and the bicycling (Fig. 14; ¶127-138).

As per Claim 11, the combination of Sakamoto and Yeh teaches or suggests all limitations of Claim 9.  Sakamoto further discloses wherein determining each of the initial mode of transport (as per decision in S142 in Fig. 14) and the new mode of transport (as per YES at S143 or YES at S145) includes not receiving a selection of a mode of transport (as per S142 in Fig. 14) via the user interface (15, 156) (Fig. 14; ¶69-71, 110, 126-130, 138).
Sakamoto does not expressly disclose automatically determine a current geographic context of the user device, and determining the suggested mode of transport for travelling to the destination based on the current geographic context.
Yeh discloses a navigation system (10) (Fig. 1; ¶17) that, in one embodiment, operates to determine a display type (as per 108/110) by automatically determining a current geographic context (as per 104) of the user device (10) and determining the suggested mode of transport (as per 108, 110) for travelling to the destination based on the current geographic context (as per 104).  In this way, the system automatically appropriately scales the map (Figs. 12-14; ¶4-6, 112-115).  Like Sakamoto, Yeh is concerned with navigation systems.
Therefore, from these teachings of Sakamoto and Yeh, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Yeh to the system of Sakamoto since doing so would enhance the system by automatically appropriately scaling the map.


(i) determining whether the current location of the user device is within an urban area,
(ii) determining whether the destination is accessible from a current location of the user device via public transportation,
(iii) determining a distance between a current location of the user device and the destination,
(iv) determining whether a current location of the user device is within a virtual geographic fence of a car rental facility, or
(v) determining whether movement of the user device with a specific period of time prior to the determining is consistent with one of driving, walking, or bicycling.
Yeh discloses a navigation system (10) (Fig. 1; ¶17) that, in one embodiment, operates to determine a display type (as per 108/110) by automatically determining the current geographic context (as per 104) by determining whether movement (as per 106) of the user device (10) with a specific period of time prior to the determining is consistent with one of driving (as per greater than predetermined speed), walking (as per slower than predetermined speed), or bicycling (Fig. 2; ¶18-24).  In this way, the system automatically appropriately scales the map (Figs. 12-14; ¶4-6, 112-115).  Like Sakamoto, Yeh is concerned with navigation systems.
Therefore, from these teachings of Sakamoto and Yeh, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Yeh to the system of Sakamoto since doing so would enhance the system by automatically appropriately scaling the map.

As per Claim 15, Sakamoto discloses all limitations of Claim 1.  Sakamoto does not expressly disclose wherein to determine the initial mode of transport, the user device uses a positioning unit of the user device.

Therefore, from these teachings of Sakamoto and Yeh, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Yeh to the system of Sakamoto since doing so would enhance the system by automatically appropriately scaling the map.

As per Claim 18, the combination of Sakamoto and Yeh teaches or suggests all limitations of Claim 11.  Sakamoto further discloses wherein detecting that the user device (1) is now traveling using the new mode of transport (as per YES at S143 or YES at S145) further includes:
determining that a distance from the intermediate location (IP) to the destination (DP) can be covered on foot (as per YES at S143) (Fig. 14; ¶127-138), and
determining that the changed mode of transport (as per YES at S143 or YES at S145) is walking (as per S108 via S144) (Fig. 14; ¶127-138).

As per Claim 19, the combination of Sakamoto and Yeh teaches or suggests all limitations of Claim 11.  Sakamoto does not expressly disclose wherein determining the initial mode of transport includes using a positioning unit of the user device.
Yeh discloses a navigation system (10) (Fig. 1; ¶17) wherein to determine the initial mode (as per 106) of transport, the user device (10) uses a positioning unit (as per “navigation positioning” in ¶17) of the user device (10) (Figs. 1-2; ¶17-24).  In this way, the system automatically appropriately scales the map (Figs. 12-14; ¶4-6, 112-115).  Like Sakamoto, Yeh is concerned with navigation systems.
Therefore, from these teachings of Sakamoto and Yeh, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Yeh to the system of Sakamoto since doing so would enhance the system by automatically appropriately scaling the map.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US Pub. No. 2001/0021894) in view of De La Rue (US Patent No. 8,229,473).

As per Claim 5, Sakamoto discloses all limitations of Claim 1.  Sakamoto further discloses wherein the instructions further cause the user device (1) to:
determine the initial mode of transport (as per decision in S142 in Fig. 14) for travelling to the destination (DP), without receiving a selection of a mode of transport via the user interface (15, 16) (as per S142 in Fig. 14) (Fig. 14; ¶69-71, 110, 126-130, 138).
Sakamoto does not expressly disclose wherein the instructions further cause the user device to:
automatically determine a current geographic context of the user device by causing the user device to determine whether a current location of the user device is within a virtual geographic fence of a car rental facility, wherein the initial mode of transport is based on the current geographic context.
De La Rue discloses that rental car companies may define a geo-fence area for a customer in order to monitor customer location with respect to the specified geo-fence area (1:5-20).  In this way, an alert may be generated in response to a determination that the customer has exited a specified geo fence area (1:5-20).  Like Sakamoto, De La Rue is concerned with navigation systems.
Therefore, from these teachings of Sakamoto and De La Rue, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of De La Rue to the system of Sakamoto since doing so would enhance the system by automatically determining whether the user is located within a specified geo-fence area.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US Pub. No. 2001/0021894) in view of Zheng (US Pub. No. 2009/0216704).

As per Claim 13, Sakamoto discloses all limitations of Claim 1.  Sakamoto does not expressly disclose wherein to detect the change in the initial mode of transport, the instructions cause the user device to detect a change in a pattern of user motion.
Zheng discloses a positioning data analysis system (Fig. 1; ¶23-25) that analyzes GPS data in order to detect a change in the mode of transport (as per 620, 622), the data evaluated in terms of a plurality of points describing a pattern of behavior within segments (as per 606) (Figs. 6A-6B; ¶37-49).  In one embodiment, data from active GPS devices is dynamically processed to infer a current transportation mode so that people can retrieve directions and other information applicable to their current mode of transportation (¶20).  Like Sakamoto, Zheng is concerned with navigation data systems.
Therefore, from these teachings of Sakamoto and Zheng, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zheng to the system of Sakamoto since doing so would enhance the system by adapting the system to provide directions applicable to a current mode of transportation inferred from GPS data.

As per Claim 14, the combination of Sakamoto and Yeh teaches or suggests all limitations of Claim 13.  Sakamoto further discloses wherein the instructions further cause the user device (1) to: 
determine that a distance from the intermediate location (IP) to the destination (DP) can be covered on foot (as per YES at S143) (Fig. 14; ¶127-138), and 
determine that the changed mode of transport (as per YES at S143 or YES at S145) is walking (as per S108 via S144) (Fig. 14; ¶127-138).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US Pub. No. 2001/0021894) in view of Yeh (US Pub. No. 2010/0114477), further in view of Zheng (US Pub. No. 2009/0216704).

As per Claim 17, the combination of Sakamoto and Yeh teaches or suggests all limitations of Claim 11.  Sakamoto does not expressly disclose wherein detecting that the user device is now traveling using the new mode of transport includes:
detecting a change in a pattern of user motion.
Zheng discloses a positioning data analysis system (Fig. 1; ¶23-25) that analyzes GPS data in order to detect a change in the mode of transport (as per 620, 622), the data evaluated in terms of a plurality of points describing a pattern of behavior within segments (as per 606) (Figs. 6A-6B; ¶37-49).  In one embodiment, data from active GPS devices is dynamically processed to infer a current transportation mode so that people can retrieve directions and other information applicable to their current mode of transportation (¶20).  Like Sakamoto, Zheng is concerned with navigation data systems.
Therefore, from these teachings of Sakamoto, Yeh, and Zheng, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zheng to the system of Sakamoto as modified in view of Yeh since doing so would enhance the system by adapting the system to provide directions applicable to a current mode of transportation inferred from GPS data.

Response to Arguments
Applicant's arguments filed 3 November 2021 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 8 of Amendment).  Upon further consideration of the rejections in view of the amendments, these rejections are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.

Further, to the extent that Applicant’s argument intends to identify an error in the previous ground(s) of rejection, it is noted that Applicant’s argument involves an improper interpretation of the teachings of the cited references.  Specifically, Applicant’s assertion that the rejections are improper because “Zheng discloses techniques applicable to a ‘GPS log’ of an already-completed trip” is inconsistent with the expressly disclosed embodiments of Zheng in which:
¶20:	[D]ata from active GPS devices (such as built into a cellular telephone with GPS capability) may be dynamically processed to infer a current transportation mode, so that, for example, people can retrieve directions and other information applicable to their current mode of transportation.

Accordingly, even if the same ground(s) of rejection were maintained, Applicant’s argument would fail to identify any basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 in view of Rafiah and Zheng should not be maintained because “because Zheng contemplates only analyzing a GPS log of an already-completed trip, a combination of Rafiah and Zheng (assuming, for the purposes of this argument only, that this combination is valid at all) would at most produce a system in which an-already completed multi-modal journey of Rafiah is analyzed to determine which segments correspond to which modes” (page 9 of Amendment).  However, the present rejections do not involve applying the combined teachings of Rafiah and Zheng to the claim language.  Accordingly, Applicant’s argument is moot.
Further, as set forth above, to the extent that Applicant’s argument intends to identify an error in the previous ground(s) of rejection, it is noted that Applicant’s argument involves an improper 
¶20:	[D]ata from active GPS devices (such as built into a cellular telephone with GPS capability) may be dynamically processed to infer a current transportation mode, so that, for example, people can retrieve directions and other information applicable to their current mode of transportation.

Accordingly, even if the same ground(s) of rejection were maintained, Applicant’s argument would fail to identify any basis for finding that any rejection is improper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664